ORDER OF TEMPORARY SUSPENSION
This cause now comes before this Court on the Disciplinary Commission’s “Verified Motion of Suspension Pending Prosecution” which was duly heard and considered by the Hearing Officer appointed in this case. In accordance with the provisions set forth under Admission and Discipline Rule 23, Section 14(g), the Hearing Officer concluded that the Respondent met his burden of proof and recommended against his temporary suspension. The Disciplinary Commission now petitions for review of this determination.
Upon consideration of the record before the Court, we now find that the Respondent, on or about March 2,1988, pled guilty to a felony drug charge in the Hamilton County Court of Common Pleas in the State of Ohio. This criminal matter involved the possession of thirty-two (32) grams of cocaine in his vehicle and as a result of this conviction the Respondent was incarcerated. And this Court now further finds that a conviction of this nature, standing alone, constitutes a criminal act that reflects adversely on the Respondent’s honesty, trustworthiness and fitness as a lawyer in other respects.
IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED by this Court that the Disciplinary Commission Petition for Review and, accordingly, the Respondent, Robert E. Brown, is hereby suspended from the practice of law during the pendency of this cause.
The Clerk of this Court is directed to forward notice of this Order pursuant to Admission and Discipline Rule 23, Section 3(d) and to forward a copy the Hearing Officer and all parties of record.
GIVAN, PIVARNIK and DICKSON, JJ., concur.
DeBRULER, J., dissents and would affirm the opinion of the Hearing Officer.